NO. 12-04-00299-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


SHANE RAY DYKES,                                       §     APPEAL FROM THE 241ST
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                        §     SMITH COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            Appellant was convicted of aggravated assault against a public servant and sentenced to
imprisonment for life.  On September 15, 2004, Appellant filed a notice of appeal stating that he
seeks to appeal the trial court’s ruling on his motion to suppress.  We received the trial court’s
certification showing that Appellant waived his right to appeal the motion to suppress.  See Tex. R.
App. P. 25.2(c)(3)(B).  The certification was signed by Appellant and his trial counsel.
            On September 21, 2004, we notified Appellant that the clerk’s record indicates that he has
waived his right to appeal the motion to suppress.  We informed Appellant that the appeal would be
dismissed unless he established the jurisdiction of this Court on or before October 1, 2004. 
Appellant has neither amended the information filed in this appeal to show this Court’s jurisdiction
or otherwise responded to our notice.  Accordingly, the appeal is dismissed for want of jurisdiction. 
Opinion delivered October 20, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.



(DO NOT PUBLISH)